Citation Nr: 1311721	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  11-09 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claim Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2012).

It is not in dispute that the Veteran was exposed to a combat-related stressor event in service; his accounts of such event have been verified.

Service connection for PTSD has been on the basis that the Veteran lacks a diagnosis of such disability (or any diagnosis of an Axis 1 psychiatric disability); a November 2007 VA PTSD screen negative, and on February 2010 VA examination, the examiner found that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD or other psychiatric disorder.  The stated rationale for the opinion was "Rationale for this opinion is based on review of the Veteran's medical records and C-file, criteria and guidelines from DSM-IV TR, test results, results of clinical interview and the  training and experience of this clinician. "  While this explanation identifies the records considered (generally) and cites to the provider's experience/expertise (although without specifics), it provides no explanation why a diagnosis of PTSD is not warranted.  The Veteran has endorsed some symptoms associated with PTSD (recurrent distressing dreams of the stressor event, avoidance, and depression) and his wife has corroborated symptoms such as disturbed sleep and memory loss.  There is no medical opinion as to what symptoms needed to support a diagnosis of PTSD have been found lacking. 

The Board also notes that the examination report is further muddled by the examining psychologist's vague observations that the validity scales of the psychometric assessment scores fell outside the acceptable range, thereby invalidating the test results (without explanation of what scores are discussed), and also that "these results were consistent with the Veteran's report of symptoms and review of his medical records".   To a layperson, these observations appear inconsistent, requiring further medical explanation.

Accordingly, the VA examination provided is deemed inadequate for rating purposes, and a remand for an examination that produces an adequate opinion is necessary.  

The case is REMANDED for the following:

1.  The RO should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine whether or not he has PTSD related to his verified stressor event in service.  The Veteran's claims file, (to include this remand and any records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  Based on interview/examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a)  Is it at least as likely as not (a 50% or better probability) that the Veteran has a diagnosis of PTSD related to his verified stressor event in service?  

(b)  If PTSD is not diagnosed pleased identify the symptoms necessary to support a diagnosis of PTSD that are found lacking in this case.

The examiner must explain the rationale for all opinions offered.  If the explanation includes citation to psychological testing scores, such testing should be explained in detail (its purpose and significance of specific findings).   

2.  The RO should then review the record, and readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  

______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

